Case: 22-10442         Document: 00516570608             Page: 1      Date Filed: 12/07/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                                United States Court of Appeals
                                                                                         Fifth Circuit
                                       No. 22-10442
                                     Summary Calendar                                  FILED
                                                                                December 7, 2022
                                                                                  Lyle W. Cayce
   United States of America,                                                           Clerk

                                                                       Plaintiff—Appellee,

                                             versus

   David Aguilar Reyes,

                                                                   Defendant—Appellant.


                      Appeal from the United States District Court
                          for the Northern District of Texas
                               USDC No. 3:18-CR-260-1


   Before Wiener, Elrod, and Engelhardt, Circuit Judges.
   Per Curiam:*
          The Federal Public Defender appointed to represent David Aguilar
   Reyes has moved for leave to withdraw and has filed a brief in accordance
   with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632
   F.3d 229 (5th Cir. 2011). Reyes has not filed a response. We have reviewed
   counsel’s brief and the relevant portions of the record reflected therein. We



          *
              This opinion is not designated for publication. See 5th Cir. R. 47.5.
Case: 22-10442    Document: 00516570608         Page: 2   Date Filed: 12/07/2022




                                 No. 22-10442


   concur with counsel’s assessment that the appeal presents no nonfrivolous
   issue for appellate review. Accordingly, counsel’s motion for leave to
   withdraw is GRANTED, counsel is excused from further responsibilities
   herein, and the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.




                                      2